AO 2458 (Rev. 05/15/2018) Judgn1ent in a Criminal Petty Case (Modified)                                                       el of l



                                    UNITED STATES DISTRICT COU T                                       [~A:~ 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA                                           .-~
                                                                                                           CL.t:HK'Lis u1srR!C1 COURT
                                                                                                     SOLJJHf->lN n1STRICT OF CALIFORNIA
                     United States of America                                JUDGMENT I i,l\' t.:RIMINAL CAS. r1 1YUTY
                                                                             (For Offenses Committed On or After Nove1nber 1, 1987)-
                                v.

              Francisco Javier Martinez-Penuelas                             Case Number: 3:19-mj-20134-LL

                                                                            Robert Carriedo
                                                                             Defendant's Attorney


REGISTRATION NO. 82266298

THE DEFENDANT:
 l2l pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                      Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                            I


  D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                              dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  l2l   Assessment: $10 WAIVED          l2l Fine: WAIVED
  l2l   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, January 14, 2019
                                                                           Date of Imposition of Sentence



                                                                           ,,M.LRoLocK
                                                                           UNITED STATES MAGISTRATE JUDGE

                                                                                                               3: 19-mj-20134-LL
